Application by respondent, an attorney presently accused of six charges of professional misconduct, who upon his own admission, has been found guilty upon his own plea of guilty to one count of tax evasion under the Federal statute (US Code, tit 26, § 7201), to accept his resignation from the Bar of the State of New York. The resignation is rejected by this court, without prejudice to renew upon an amended resignation covering all six charges of the petition, in compliance with the rules of this court. The hearing before the Special Referee shall continue expeditiously. The respondent, having admitted to having been guilty of a “serious crime” is suspended from the practice of law, pending final resolution of the charges. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.